August 22, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re:Fellows Energy Ltd. Commissioners: We have read the statements made by Fellows Energy Ltd, which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.02 of Form 8-K, as part of the Form 8-K of Fellows Energy Ltd dated August 22, 2007.We agree with the statements concerning our Firm in such Form 8-K. Sincerely, Mendoza Berger & Company LLP /s/ Mendoza Berger & Company LLP Irvine, California
